PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/352,114
Filing Date: 13 Mar 2019
Appellant(s): Clark et al.



__________________
Laura E. Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/14/2021.	

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Independent Claims 1 and 19
In response to appellant(s) arguments in section IV.A., paragraph 1, it is contended that the hooks (Shapiro Fig. 4: 72, 74 and including portions 73 and 75 accordingly) extends in a circumferential direction (into page), a radial direction (up to down) and an axial direction (left to right). The claim requires the “… first and second hooks extending … along an axial length of the carrier …” to which the hooks 72 and 74 of Shapiro extends along an axial length (Shapiro Fig. 4: a length of 72 or 74 left to right for instance) of the carrier (70). Therefore, the prior art Shapiro clearly teaches first and second hooks that extends along an axial length of the carrier.
In response to appellant’s arguments, section IV.A., paragraph 2, that “…the arms 344 of Freeman are on a shroud segment 322, rather than a carrier …”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In 
It should be noted that the proposed modification of Shapiro with Freeman is to change the upper portions of 72 and 74 and including 73 and 75 to have hooks that extend circumferentially as taught by Freeman. As seen in the annotated Fig. 4 of Shapiro below, the hooks could be to a centrally located and extension of the hooks being circumferentially, which is into and out of the page of annotated Fig. 4.

    PNG
    media_image2.png
    619
    675
    media_image2.png
    Greyscale


Dependent claims 7 and 8
	In response to appellant(s) arguments in section IV.A., paragraph 3, it is contended that the bottom portions 72 and 74 of Shapiro extends radially outward relative to the platform 76, 84 of Shapiro. 
Claim 7 also requires the “… post extends … and engages with an edge of the seal segment …” to which Shapiro teaches the bottom portions of 72 and 74 extends and engages a seal segment 41. Though the limitation of “… wherein a post extends radially outward from the platform and engages with an edge of the seal segment …” is understood the claimed configuration is not shown in appellant’s drawings.
In further response to the last paragraph in section IV.A., it is contended that the arguments do not make clear that the drawings show the post engaging with the seal segment. Instead, it is clear from instant Fig. 4 that the post 132, 134 engages the support structure 110 and not the seal segment 105.
	In further response to the last paragraph in section IV.C., it is contended that, with the modification of the hooks of Shapiro to be centrally located as taught by Freeman as presented above, the bottom portions of 72 and 74 of Shapiro could take on a simpler form of having slim portions that extends at circumferential ends of the platform 84, 76 of Shapiro and thus extend circumferentially outward of the first and second hooks. For instance, instead of the bottom portions 72 and 74 of Shapiro extending fully circumferentially they could extend partly to engage the seal segment 41. Assuming the left and right ends 70 of Shapiro are circumferential ends, the annotated post could extend to interact with 41 and be circumferentially outward of the first and second hooks, as a matter of design choice that would be located centrally, as seen annotated below, the hooks as taught by Freeman.

    PNG
    media_image3.png
    439
    572
    media_image3.png
    Greyscale
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),